EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2005 has been entered.










4.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Kathleen Tyrrell, on June 9, 2021.






5.	The Claims have been amended as follows:
Please cancel claims 26, 28 and 32.

Claim 41 (currently amended) The method of claim 37, wherein the biological feedstock is monosaccharides, disaccharides, lignocellulose, hemicellulose, cellulose, lignin, levulinic acid, formic acid, triglycerides, glycerol, fatty acids, agricultural waste, obtained from[[,]] natural gas, syngas, C02/H2, C02, methanol, ethanol, benzoate, non-volatile residue (NVR) caustic wash waste stream from cyclohexane oxidation processes, or terephthalic acid / isophthalic acid mixture waste streams.





EXAMINER’S COMMENTS

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





REASONS FOR ALLOWANCE
7.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a method for increasing biosynthesis of 7-amino heptanoic 





Conclusion

8. 	Claims 1, 37, 41, 48 and 49 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652